United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 96-4090
                                     ___________

Sandra Compton,                        *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
City of Cedar Rapids, Iowa; Steven J.  * Northern District of Iowa.
Feldmann,                              *
                                       *      [UNPUBLISHED]
            Appellees.                 *
                                  ___________

                          Submitted: July 3, 1997
                              Filed: July 9, 1997
                                   ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                         ___________

PER CURIAM.

       Sandra Compton filed this 42 U.S.C. § 1983 action against the city of Cedar
Rapids, Iowa, and Cedar Rapids police officer Steven Feldmann, alleging defendants
violated her Fourth Amendment rights when Feldmann prepared an arrest warrant
application incorrectly identifying her as a suspect on a forgery charge, and the warrant
information was placed on the National Crime Information Center (NCIC) computer
network, which led to her arrest and forty-five minute detention before officers
determined the true suspect had been arrested elsewhere. Compton alleged the city
failed to train Feldmann regarding constitutional requirements that Feldmann's arrest
warrant descriptions be accurate. The district court1 granted summary judgment to
defendants, and we affirm.

        We review a grant of summary judgment de novo, applying the same standard
as the district court; summary judgment is appropriate when, viewing the record in the
light most favorable to the nonmoving party, there is no genuine issue of material fact
and the moving party is entitled to judgment as a matter of law. See Thomas v. Gunter,
103 F.3d 700, 702 (8th Cir. 1997).
        Based on the facts known to Feldmann, we conclude a reasonable officer in his
position would not have known he was violating Compton's rights. See Heidemann v.
Rother, 84 F.3d 1021, 1028 (8th Cir. 1996) (for qualified immunity, must determine
whether reasonable official in officer's position would have known his conduct violated
constitutional right); see also Anderson v. Creighton, 483 U.S. 635, 641 (1987)
(reasonableness inquiry "will often require examination of the information possessed
by" relevant officials). The undisputed evidence showed that Feldmann conscientiously
investigated the information that he included for an arrest warrant and NCIC entry.
After the victim viewed a videotape of a woman writing bad checks on the victim's
account and identified the woman as the victim's former neighbor, "Sandra Compton,"
Feldmann obtained information from the Iowa Department of Transportation (DOT) on
a "Sandra Compton." He then verified with the suspect's common-law husband and the
victim that the physical characteristics, middle name, and birth date in the DOT records
were those of the suspect. Feldmann had no reason to disbelieve the information he
received. Only after the suspect--also named Sandra Compton--was apprehended and
appellant was mistakenly arrested did Feldmann learn the identifying information was
that of appellant. See Herrera v. Millsap, 862 F.2d 1157, 1160 (5th Cir. 1989) (no due
process violation existed when officers mistakenly named individual with similar name



   1
   The Honorable Michael J. Melloy, Chief Judge, United States District Court for the
Northern District of Iowa.

                                          -2-
 in arrest warrant; need more than negligence); see also Baker v. McCollan, 443 U.S.
137, 140, 144 (1979) (no violation when plaintiff was arrested on warrant meant for
plaintiff's brother because brother had used plaintiff's driver's license; honest mistake
about identity amounted to mere negligence).

       We further conclude that the city's procedure for obtaining accurate arrest
warrant descriptions, as implemented by Feldmann, was not constitutionally infirm.
See Monell v. New York City Dep't of Soc. Servs., 436 U.S. 658, 694 (1978)
(municipal liability under section 1983 limited to actions occurring under official policy
or custom); Simons v. Clemons, 752 F.2d 1053, 1055 (5th Cir. 1985) (claim against
city failed because no deprivation of constitutional right where plaintiff was arrested
on facially valid warrant because of honest mistake). Compton has not identified, and
we cannot discern, any specific policy or any further training that would have prevented
this mistake. See Thelma D. v. Board of Educ., 934 F.2d 929, 934 (8th Cir. 1991) (to
establish failure-to-train claim, must show deliberate indifference by showing city had
notice its procedures were inadequate and likely to result in violation of constitutional
rights). Finally, because there was no evidence Feldmann or any other city official
learned of the mistake until after Compton's arrest, the alleged lack of a city policy
concerning correction of inaccurate information did not contribute to Compton's arrest.

      Accordingly, we affirm.

      A true copy.

             Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-